Citation Nr: 1213035	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome/stomach pains.

2.  Entitlement to service connection for a low back disorder.



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to February 1973. 

This appeal to the Board of Veterans' Appeals (Board) is from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In support of his claims, the Veteran testified at a hearing at the RO in August 2009 before the undersigned Veterans Law Judge of the Board (Travel Board hearing). 

In August 2010, the Board denied three other claims the Veteran also had appealed, for service connection for an acquired psychiatric disorder, including depression, and for gout and hypertension.  However, the Board granted his claim for service connection for a skin disorder.  And as for these remaining claims for service connection for irritable bowel syndrome (IBS) or stomach pains and a low back disorder, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  This additional development especially included trying to obtain medical treatment records from the VA Medical Center (VAMC) in Dublin, Georgia, pertaining to treatment the Veteran said he had received there for stomach-related complaints during 1976 or thereabouts, and having a VA compensation examiner or other designee clarify a medical opinion concerning the etiology or onset of the Veteran's low back disorder.

Because, however, the claim for IBS or stomach pains requires still further development before being decided on appeal, the Board is again remanding this claim to the RO via the AMC.  Whereas the Board is going ahead and deciding the claim for service connection for a low back disorder.



FINDING OF FACT

The most probative (meaning competent and credible) medical and other evidence of record indicates the Veteran's low back disorder is unrelated to his military service.


CONCLUSION OF LAW

The Veteran's low back disorder is not the result of disease or injury incurred in or aggravated by his military service, and it may not be presumed that the degenerative changes of his lumbar spine were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 


These VCAA notice requirements apply to all five elements of this 
service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, letters dated in April and June 2004 were sent prior to initially adjudicating this claim in the January 2005 decision at issue in this appeal, so in the preferred sequence.  The letters informed the Veteran of the type of information and evidence required to substantiate this claim for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  A more recent December 2010 letter, sent on remand, also advised him of the "downstream" disability rating and effective date elements of his service connection claim.  See Dingess/Hartman, supra.  And, as importantly, the AMC since has readjudicated this claim in a November 2011 SSOC.  So he has received all required VCAA notice concerning this claim, and his claim has been reconsidered since providing all required notice.  Hence, the fact that he did not receive all required notice prior to initially adjudicating his claim has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party attacking the agency's decision, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, above and beyond this, that the notice error is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained his service treatment records (STRs), private medical records, and VA treatment records - at least those that are obtainable.  He also had VA compensation examinations in July 2004 and December 2010, including for a medical nexus opinion concerning the determinative issue of whether any current low back disorder is related to his military service, such as to an injury he reportedly sustained while in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The reports of these examinations, and the other evidence in the file, contain the findings needed to make this critical determination of causation and properly adjudicate this claim.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

Notably, the Board primarily remanded this claim in August 2010 so the AMC could try and obtain a clarifying opinion from the July 2004 VA compensation examiner (or another designee, if he was no longer available to provide this supplemental comment) regarding the etiology and inception of the Veteran's low back disorder.  And this additional medical comment since has been obtained.  The Board is therefore satisfied there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (A Court or Board remand confers upon the appellant the right to compliance with the order, as a matter of law).  

See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (discussing when it is acceptable to instead have "substantial," if not "exact," compliance).

All the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or showing he at least has at some point since the filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).


VA regulations also provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

According to his military personnel records, the Veteran served in the Republic of Vietnam during the Vietnam Era and, therefore, his exposure to herbicides is presumed.

If, as here, a Veteran was exposed to an herbicide agent during his active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007). 

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8   (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  There is no disputing the Veteran has a current low back disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed and that, without this proof of current disability, there can be no valid claim).  At the conclusion of a July 2004 VA compensation examination, the examiner diagnosed lumbar strain.  A more recent December 2010 VA examination for compensation purposes also resulted in a diagnosis of lumbar sprain, and an X-ray of the lumbar spine showed degenerative changes and degenerative disc disease.  So resolution of his appeal, instead, turns on whether this current low back disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

His STRs are entirely unremarkable for complaints, treatment or a diagnosis of a low back disability of any sort, including as a residual of injury.  And during his military separation examination in December 1972, his spine was described as normal.  Moreover, in an accompanying December 1972 report of medical history, he denied experiencing recurrent back pain.  This evidence, while not absolutely determinative of whether he had a low back disability during his service, nonetheless tends to suggest he did not.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

But in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  In other words, the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Both in Buchanan and other precedent cases, however, the Federal Circuit Court recognized the Board's "authority to discount the weight and probity of lay evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

And, here, post-service medical records are also unremarkable for complaints of a low back disability for many ensuing years (indeed decades), until 1996, when private medical records dated in November 1996 from Tift General Hospital show he was seen for complaints of severe low back pain.  The final diagnoses were rule out prostatitis and rule out epididymitis.

An April 2000 private medical record from Dr. H. reflects that the Veteran was seen for ear-related complaints.  But a general medical examination was performed, and on examination of his spine there were no signs of scoliosis or kyphosis and no paraspinal tenderness.  He also did not offer any complaints referable to his back, and a back disability was not diagnosed.

During a July 2004 VA general medical examination, he denied having sustained any back injury during his military service.  He said however that, in the early 1980s, so since service, he started having low back pain.  As importantly, he said he never had low back pain while in the military, explaining that his low back pain began about ten years after he separated from service, and that the onset of the pain was not associated with any injury.  He said that over the years since he had experienced intermittent low back pain that was brought on by certain activities, such as bending over and lifting.  After objective clinical examination, the examiner diagnosed "lumbar strain that occurred after exiting the military and is a service connected problem."  The examiner noted that pain continued to occur intermittently.

In his January 2006 notice of disagreement (NOD), the Veteran asserted that many of his then current medical problems, including his back pain, were due to exposure to Agent Orange while in service.  In his March 2009 substantive appeal (on VA Form 9), he said that he had experienced back pain for some time, although he did not know where it came from.

During his August 2009 hearing before the Board, the Veteran testified that he had experienced back pain since his discharge from the military, but he admittedly could not say where it came from.  He added that, although he could not definitely say that his symptoms were service-connected, he believed that his military service had played some part in his illnesses.

The Board subsequently remanded this claim in August 2010 for clarification of the July 2004 VA examiner's opinion, since that opinion was inherently contradictory and did not explain why this disability should be service connected in light of the fact that the Veteran had specifically denied low back injury or pain in service and had said that his symptoms had begun some 10 years after separating from service.  The Board therefore had questions concerning whether the examiner had made a typo or misprint when providing that opinion.

During an additional VA examination in December 2010, since the July 2004 examiner apparently was no longer available to provide this supplemental comment, the Veteran reported that in the early 1970s, shortly after his discharge from service, he began having low back pain; he still denied antecedent trauma or fall, however.  He attributed his back pain to hard labor after service, but claimed that his back condition had originated during his service.  He complained of current back pain.  The examiner noted that the STRs and the claims file were reviewed for the pertinent medical and other histories.  A December 2010 X-ray of the lumbar spine showed early degenerative changes in the lumbar spine and severe degenerative disc disease at L5-S1.  The diagnosis was lumbar sprain, but this examiner determined this condition was less likely than not (so less than 50/50 probability) caused or aggravated by the Veteran's military service.  Based on examination and all available documentation, the Veteran has lumbar sprain, with corresponding low back pain.  A cause-effect relationship between his military service and current lumbar sprain cannot be substantiated, since available records do not reflect any specific event leading to a back condition while in service.  The examiner noted that documented correlation between any putative inciting factor during service and development of lumbar sprain after service is lacking.

So this additional VA compensation examiner, when asked to comment on this determinative issue of causation (in lieu of the July 2004 examiner since he apparently is no longer available to clarify his earlier opinion), disassociated any of the current low back disability from the Veteran's military service.

In this decision, the Board has considered all lay and medical evidence as it pertains to this issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

But as also already alluded to, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").


In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a low back disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the back (low back pain) after he was discharged from the service.  He has never reported that he had a back injury in service; in fact he has repeatedly stated that he does not know the cause of his back pain, although he suspects it is due to his presumed exposure to Agent Orange.

He is competent to say he has experienced pain in his low back ever since service, i.e., continuity of symptomatology. 38 C.F.R. § 3.159(a)(2) (2011).  However, the Board is not bound to accept his lay testimony concerning this as also credible, and it does not necessarily follow that there is a relationship or correlation between his current low back disability and any incident of his service.  As mentioned, the credibility of his lay testimony concerning this determinative issue of causation, not just the competency of his testimony, determines its ultimate probative value and must be judged in comparison to the other relevant evidence in the file - including the medical evidence, which includes the VA compensation examiner's opinion refuting the notion that any current low back disability is traceable to service.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous low back symptoms since service.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board cannot reject his lay testimony concerning this out of hand.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts. Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81   (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board finds that the Veteran's more recently-reported history of continued symptoms of a low back disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a low back disability.  Specifically, the service separation examination report reflects that he was examined and his spine was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints related to a low back disability for some 23 years following service.  Such a relatively long time period after his discharge from active duty service in 1973 and the initial reported symptoms related to a low back disability in approximately 1996, more than 20 years later, further tends to refute the notion that his current low back symptoms date back to his service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, a back disability was not diagnosed in 1996, rather, his then current back pain was attributed instead to prostatitis or epididymitis.

The Board also sees that, in the interim, he had filed an application for VA medical benefits for service connection for a throat condition in 1976, shortly after service, but he did not claim entitlement to service connection for a low back disability or make any mention of any low back symptomatology.  The same is true of in 2000, when he sought treatment for ear-related complaints, when he did not mention or otherwise refer to a low back disability, and no low back abnormalities were revealed during any objective physical examination.  Such histories reported by him for treatment purposes are of more probative value than his more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until filing his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service and even post-service histories, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); 

Since filing this claim, he has reported the onset of symptoms at different times, so he has given an inconsistent history of this claimed disability.  Specifically, at his July 2004 VA examination, he reported that his back symptoms had begun 10 years after his separation from service, whereas during his August 2009 hearing before the Board and during his more recent December 2010 VA compensation examination he indicated his back pain, instead, had started in service.  In his March 2009 substantive appeal (on VA Form 9), he said that he had experienced back pain "for some time," but that he did not know where it came from.  These inconsistencies in the record weigh against his credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed his statements as to continuity of symptomatology and finds his current recollections and statements made in connection with this claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints for many years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

But even assuming the Veteran had back pain in service (although STRs are entirely negative for this, and he has previously denied it), the December 2010 VA examiner has disassociated any current low back disability from incidents in service.  This examiner provided a medical opinion to the effect that the current low back disability is unrelated to events or injury in service.  This medical report is of high probative value because this examiner is qualified to comment on the etiology of this claimed disorder, examined the Veteran, considered his reported history, and reviewed the claims file and STRs.

The Board finds that the medical opinion in the July 2004 VA examination report clearly contains a typographical error, since at that examination the Veteran specifically stated that his back pain began ten years after separating from service (so not while in service), and that he never had low back pain while in service, and yet the examiner nonetheless called it a "service-connected" problem.  That opinion is contradicted by the Veteran's own reported history and, further, because it did not include discussion of its underlying medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating that most of the probative value of a medical opinion is derived from the discussion of its underlyling medical rationale, not from mere review of the claims file, although that, too, may be important, such as if there is evidence in the file that, if considered, might have changed the basis or outcome of the opinion.

The December 2010 VA examiner, in particular, had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, again, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

Lumbar strain/sprain is not one of the diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure in Vietnam during the Vietnam era.  Moreover, there is no evidence the Veteran had arthritis of his lumbar spine within the first year after separation from service, meaning by February 1974, as required for presumptive service connection alternatively under 38 C.F.R. § 3.309(a).  The mere fact that he now has degenerative changes (i.e., arthritis) and disc disease of his lumbar spine is not sufficient to show that he also did as of February 1974, certainly not to the required minimum compensable degree of at least 10-percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  Service connection therefore is not warranted for this disability on these presumptive bases.

The Board thus finds that the most probative evidence is against this claim.  And since, for the reasons and bases discussed, the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a low back disorder is denied.


REMAND

The Veteran's other claim still at issue is for service connection for a stomach disorder (IBS/stomach pains).  During the VA examination in July 2004, the examiner indicated the Veteran had a history of IBS, but that it had begun 3 years after his discharge from service so, ultimately, was unrelated to his service.  However, in his application for benefits and at his hearing he had reported receiving treatment for stomach-related complaints at the VAMC in Dublin, Georgia, in 1976.  

Consequently, the Board remanded this claim to the AMC in August 2010 primarily to try and obtain these additional VA medical treatment records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA-generated records are in constructive, if not actual, possession of the agency and therefore, if potentially relevant, must be obtained and considered).

Since the Board's remand, the AMC has attempted to obtain these additional medical treatment records from this VAMC, but these attempts ultimately were unsuccessful.  And in a January 2011 memorandum, the AMC made a formal finding on the unavailability of these records and explained what had been done to try and obtain them.  The Veteran also was notified of this in the November 2011 SSOC.  38 C.F.R. § 3.159(c)(2) and (e)(1).

In a December 2011 statement, however, he responded to the AMC's November 2011 SSOC, stating that he had personally gone to the Dublin VAMC and obtained these records, himself, and then mailed them to the Atlanta RO.  In other words, he did not mail them to the AMC, which was in possession of his claims file when these records were requested, but instead mailed them to the RO.  Therefore, these records - which apparently have indeed been obtained, albeit by the Veteran himself - need to be associated with the claims file for consideration in this appeal.

Accordingly, this remaining claim is REMANDED for the following action:

1.  The AMC must contact the Atlanta RO and obtain the records of the Veteran's treatment during 1976 at the VAMC in Dublin, Georgia, which he indicated in his December 2011 response to the November 2011 SSOC that he had mailed to that RO, rather than to the AMC (which had requested these records pursuant to the Board's April 2010 remand directive, but which since had prepared January 2011 memorandum on the premise they could not be obtained).  So if these records cannot be obtained from the Atlanta RO, the AMC should contact the Veteran personally and ask that he re-mail these records to the AMC (rather than to the Atlanta RO).

2.  Upon receipt of these additional records, readjudicate this remaining claim for IBS/stomach pains in light of them and any other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another SSOC and given them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


